Citation Nr: 1637021	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2. Entitlement to service connection of an acquired psychiatric disorder, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1990 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

In April 2015 the Veteran testified before the undersigned during a hearing held at the RO.  A transcript of that hearing has been obtained and associated with the claims file.

These claims were previously remanded by the Board in November 2015 in order to obtain additional evidentiary development.  That development having been completed, the claims are once again before the Board for further appellate consideration. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service connection of a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. During the appeal period, the Veteran has experienced limited ranges of motion in the thoracolumbar spine, along with pain, but the record does not contain evidence of any other manifestations or symptoms.

2. The Veteran's range of motion of the thoracolumbar spine is manifested by limitation of forward flexion greater than 85 degrees, and his combined range of motion of the thoracolumbar spine is 240 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) places certain duties upon VA in the context of a claim for disability benefits.  Specifically, the VCAA delineates that VA must provide the Veteran with proper notice regarding their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that VA satisfied these duties in a letter mailed to the Veteran in March 2008, after he submitted his claim for an increased rating in July 2007. 

The VCAA also places certain responsibilities upon VA to assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board finds that VA satisfied its duties to assist the Veteran in obtaining records relevant to his claim, as his service treatment record and post-service VA treatment records have been obtained, along with any sufficiently identified private treatment records.  

The Board also finds that VA has satisfied its duty to assist the Veteran by providing him with a VA examination of his claimed condition.  In fact, the Veteran received two such examinations in June 2008 and January 2016.  During the June 2008 examination, the examiner reviewed the Veteran's claims file and conducted an interview with the Veteran relative to his medical history and current condition.  The examiner then conducted relevant diagnostic examinations of the Veterans spine, which are clearly reported in the record.  Thus, this examination is adequate for the purposes of this decision.  

In November 2015 the Board remanded this claim to the AOJ and ordered that the Veteran be provided with another VA medical examination of his spine.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, such an examination was conducted in January 2016.

During this examination, the examiner reported that he reviewed the Veteran's VA medical records.  The examiner also conducted an interview with the Veteran, and he attempted to complete relevant diagnostic examinations of the Veteran's condition.  As will be discussed below, the Veteran refused to participate in testings of his spinal ranges of motion, and so the examination report does not contain such data.  However, the incomplete nature of this examination report is not a failure of VA or of the examiner, and is rather a reflection of the Veteran's unwillingness to participate in the development of this record.  Accordingly, the Board finds that VA did comply with the November 2015 remand directives.  Moreover, the January 2016 examination is found to be adequate for the purposes of this decision, as it was conducted with an understanding of the Veteran's medical history and it provided the information which was both necessary for VA to fully and fairly adjudicate this claim and obtainable.

Finally, the Board has also reviewed the transcript of the April 2015 hearing in this case, in relation to the duties placed on the undersigned in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In that case, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  

In this case the record indicates that the undersigned clearly identified the issues in contention in this case.  The undersigned also obtained information relevant to the claim which was absent from the record, and so the Board finds that the duties discussed in Bryant are also satisfied, and so VA has satisfied its duties to assist the Veteran in the development of this claim, and the Board may proceed to a decision on this claim.

II. Analysis

The Veteran was first granted service connection of his low back strain in January 1995.  At that time, the Veteran was assigned a 20 percent rating, and that rating has continued through the date of this claim, which was filed in July 2007. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

In applying these disability ratings, a veteran's entire history is to be considered, and the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Moreover, in considering a claim for benefits, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Before proceeding to the merits of these claims, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file, and although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

At present, the Veteran's lumbosacral strain is rated under DC 5237, which concerns lumbosacral and cervical strain, and which utilizes the general rating formula for diseases and injuries of the spine to assign disability ratings.  Under this formula normal ranges of motion of the spine, for the purposes of disability ratings, are considered to be from zero to 90 degrees of forward flexion, zero to 30 degrees extension, and zero to 30 degrees bilateral lateral rotation and lateral flexion.  The formula also states that the normal combined range of motion for the thoracolumbar spine is 240 degrees. The combined range of motion is defined in the general ratings formula as speaking to the sum of the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right rotation.

Pursuant to the general rating formula, a 10 percent rating is warranted when the claimant's forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or when the combined range of motion is greater than 120 degrees but not greater than 235 degrees.  A 10 percent rating can also be established by a showing of muscle spasm, guarding, or localized tenderness which does not result in an abnormal gait, or by a showing of vertebral body fracture with loss of 50 percent or more of height. 

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is then available under the general ratings formula when the Veteran demonstrates a limitation of flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine.  However, the general ratings formula does not provide criteria for a 30 percent rating involving the thoracic or lumbar spine.

A 40 percent rating is available under the general ratings formula when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Lastly, a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Veteran was first examined in relation to this claim for an increase in June 2008.  During this examination, the Veteran reported that he hurt his back while loading a ship in the Navy.  The Veteran also reported experiencing continuing low back pain since that time, although he denied any radicular symptoms.  A radiographic examination from this time showed the Veteran to have a normal spinal alignment, as well as preserved disc spaces and no spondylosis or spondylolisthesis.  Upon physical examination, the Veteran demonstrated normal sensation and strength in the lower back.  The Veteran also demonstrated forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner also found the Veteran did not have any spasms, atrophy, guarding, pain with motion, abnormal gait, or abnormal spinal curvature.  The examiner then noted that, at most, the Veteran would experience "mild" effects on his activities of daily living, and that there could be increased absenteeism from work because of his condition. 

In November 2012 the Veteran then submitted a statement to the RO in which he reported significant limitations from his low back pain.  Specifically, the Veteran reported that at times he "can barely walk" because of the "severe pain" that he experiences.  The Veteran then also reported that he often works with this pain, as he has retained a fulltime job without needing any absences.

X-ray examinations of the Veteran's spine were then conducted in January 2015, which revealed "minimal degenerative changes".  The Veteran then presented for the April 2015 hearing which was discussed above.  At this time the Veteran again reported experiencing significant pain in his lower back, which was interfering with his functional abilities, such as sitting, standing, and engaging in sexual activities.  The Veteran also reported that he was missing work because of his pain, but later in his testimony he stated that he had "perfect attendance" at his work.  Lastly, the Veteran stated during his testimony that his treating doctor had told him that his pain was likely related to degeneration over time.

The Veteran then reported for the January 2016 VA medical examination which was discussed above.  In this examination report, the examiner is careful to explicitly state that "he has very mild age related disc degeneration that has no relationship to his service connected condition." The examiner then noted that the Veteran refused flexion and extension testing, though the examiner noted that the Veteran's passive movement appeared normal, and he witnessed the Veteran flexing to 70 degrees while rising from a seated position.  The examiner also stated that this maneuver appeared to have been completed without any indications of pain.  Additionally, the examiner was able to assess the Veteran's sensation and strength, both of which appeared normal, and the examiner did not note any gait abnormalities, abnormal spinal curvatures, or guarding.  The examiner also noted that the Veteran made regular use of a cane for ambulation, but he stated that the Veteran did not appear to need the cane for his back.  Finally, the examiner noted that the Veteran had attested to missing "a lot of work."

In February 2016, a personal acquaintance of the Veteran submitted a statement concerning the Veteran's low back disability.  In this statement, the Veteran's friend reported knowing the Veteran for nine years and being very close to the Veteran.  Based on this relationship, the Veteran's friend reported that she believed the Veteran to have "severe" pain, which did interfere with his sexual functioning.  The Veteran's friend also reported that the Veteran's pain regularly interferes with his ability to attend work, reporting that he has to "call in consistently because of the pain."  

This being the most relevant evidence contained in the claims file, the Board finds that an increased rating is not warranted in this case.  As was detailed above, the rating criteria under the applicable DC in this case utilize the Veteran's spinal ranges of motion in order to assess severity of the Veteran's condition and assign a disability rating.  Furthermore, because the Veteran refused to allow testing of his ranges of motion during the January 2016 examination, the Board must rely upon the completed examinations which are contained in the record.  The only such examination from the period relevant to the rating in this case was completed in June 2008.  

As discussed earlier, during the June 2008 VA medical examination the Veteran demonstrated what the rating criteria defines as entirely normal ranges of motion of the thoracolumbar spine.  As such, these ranges of motion are not sufficient to warrant a rating in excess of 20 percent under the general ratings formula for spinal disabilities.  There is also no reason to believe that the Veteran's spinal ranges of motion are significantly and consequentially more limited than was reported by the June 2008 examiner.  In fact, the notation of the January 2016 examiner that the Veteran was able to flex to 70 degrees, seemingly without pain, suggests that the Veteran's ranges of motion have remained largely static since the June 2008 examination.  Even assuming that 70 degrees was the maximum of the Veteran's flexion abilities, a rating in excess of 20 percent would still not be warranted.

Strictly applying the Veteran's known ranges of motion to the rating criteria outlined above, the Veteran is noncompensable.  Nevertheless, he has been evaluated at 20 percent since 1994, and the current record provides no basis for an increase.  

While the record does contain evidence that the Veteran experiences pain in his lower back, there is no indication that this pain is greater than is appreciated by a 20 percent disability rating, given the criteria for such a rating and the Veterans examination results.  Furthermore, the Board notes that the record contains appreciable and credible evidence that the Veteran's pain may not be related to his service connected strain.  As such the Veteran's pain does not warrant an increase of the Veteran's disability rating.

The Board also notes the evidence contained in the record concerning the impact  of the Veteran's back pain upon his ability to attend and sustain work.  However, the Board also notes the confused and unclear nature of this evidence.  At times the Veteran has attested to missing significant time from work.  At other times the Veteran has stated that he has maintained perfect attendance at work.  Accordingly, the evidence lacks sufficient credibility on this point to find that the Veteran's disability picture is greater than that reflected by a 20 percent disability rating.  

Under the circumstances described above, a basis upon which to assign a disability rating in excess of 20 percent is not shown.  

III. Other Considerations

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors", such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

Here, the Board finds that the Veteran's case is not properly referred for extra-schedular consideration, as there is no evidence to suggest that the Veteran's disability picture, considered as a whole, is so exceptional so as to be outside the realm of limitations and losses contemplated by the schedular rating.  He is presently assigned a disability evaluation higher than warranted by range of motion limitations seen in the record, and there is no evidence that the Veteran's disability picture exhibits other related factors which render the disability rating assigned inadequate to properly compensate the Veteran.  Specifically, the record does not include any evidence to suggest that the Veteran requires frequent hospitalizations, or that his disability results in marked interferences with employment, or other related factors.  

Once again, the Board is aware of evidence in the record that suggests that the Veteran's disability does cause him to be absent from work.  However, the Board also notes contradictory evidence provided by the Veteran, which suggests that his attendance remains adequate for his employment.  This is bolstered by the fact that the Veteran has retained his employment.  As such, the Veteran is not properly referred for extra-schedular consideration.  

Finally, the Board also recognizes a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, in this case the record indicates that the Veteran has continued to work, and so TDIU is not raised by the record or appropriate in this case. 


ORDER

A disability rating in excess of 20 percent for the Veteran's low back strain is denied.


REMAND

With respect to the Veteran's claim for service connection, this was remanded by the Board in November 2015 in order for the Veteran to be afforded a new VA psychiatric examination.  In this remand, the examiner was asked to identify any and all psychiatric disabilities from which the Veteran has suffered.  The examiner was also asked to offer an opinion as to whether or not each disability was caused by the Veteran's service, or by the Veteran's low back strain.

After this remand, the Veteran presented for a VA psychiatric examination in January 2016.  At that time the examiner reviewed the Veteran's claims file and then stated that the Veteran did not have, nor had the Veteran ever had, a mental health disorder.  The examiner also stated that the Veteran "does not have a diagnosis of a psychiatric condition, to include depression secondary to lumbar spine disability that is at least as likely as not incurred in or caused during service.  However, this statement confuses the relevant questions.  

In this case, the Veteran is claiming that he suffers from a psychiatric disability, to include depression.  The Veteran has also asserted that this disability is related to his service-connected low back disability, and the functional limitations caused by this disability.  This assertion is also made by the Veteran's friend in the record.  

In a case such as this one, service connection may be established either by a showing that the Veteran's depression was caused by his military service or by a showing that his depression was caused or aggravated by his service-connected disabilities.  The term aggravation is defined as a permanent worsening of the disability, beyond the natural progression of the disability.  

Because of these three separate avenues of establishing service connection, the November 2015 remand instructions specifically delineated questions to be addressed.  However, the examiner did not specifically answer the questions asked by the Board.  Rather, the questions were combined into a single statement that the Veteran did not have a psychiatric disability which was incurred in or caused during service.  This statement does not address the question of secondary service connection, but rather confuses secondary service connection as also requiring the disability to be caused by the Veteran's service.  Accordingly, the Board finds that additional opinion evidence is necessary in this case in order to adjudicate the Veteran's claim for secondary service connection.  

The Board also finds that a remand is necessary in this case in order to clarify the Veteran's historical diagnoses.  A review of the claims file reveals that as early as January 2001 the Veteran was reporting psychiatric symptoms and was diagnosed with depression and assigned a Global Assessment of Functioning Score of 51.  Additionally, the Veteran's medical records include a positive screening test for post-traumatic stress disorder in September 2007.  However, the January 2016 examiner did not discuss these prior psychiatric records in any way when he stated that the Veteran had never had a psychiatric disability, and so a remand is necessary in this case in order to clarify the Veteran's mental health history in relation to his claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempt to obtain any outstanding relevant medical records.   

2. Obtain an addendum opinion regarding the Veteran's psychiatric condition from a new and appropriately qualified professional.  In obtaining this opinion, the reviewer should be provided with complete access to the Veteran's claims file, including the Veteran's psychological evaluations and statements regarding his psychological history. 

After considering the claims file, the reviewer is asked to answer the following questions in sequence:

A) Does the Veteran now suffer from, or has the Veteran ever suffered from, a psychiatric disability?  In answering this question, the examiner should discuss the Veteran's past diagnoses and positive screening results for depression and post-traumatic stress disorder.

B) Is it at least as likely as not that the Veteran's previously diagnosed depression was caused or related to his active military service?

C) Is it at least as likely as not that the Veteran's previously diagnosed depression was caused or aggravated by the Veteran's service-connected low back strain, and the functional effects thereof?

In answering this question, the examiner is advised that the term aggravation is defined as a permanent worsening of the disorder, beyond its natural progression.

D) Is it at least as likely as not that any other diagnosed psychiatric disorder was caused by the Veteran's military service?

E) Is it at least as likely as not that any other diagnosed psychiatric disorder was caused or aggravated by the Veteran's service-connected low back strain, and the functional effects thereof?

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

3. After completing the above requested development, the Veteran's claim for service connection should be readjudicated.  If the claim remains denied, then the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate amount of time for response.  Thereafter, the claim should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


